DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on January 13, 2022, were received. Claims 1, 5 and 14 have been amended. Claim 10 has been previously cancelled. Claims 16-17 have been added as new. Therefore, Claims 1-9 and 11-17 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 1, 2021.

Claim Rejections - 35 USC § 103
4.	The rejection of Claims 1-12 and 14-15 under 35 U.S.C. 103 as being unpatentable over Guering (FR2959878) in view of Jacobs (US 2005/0194937 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 5-8 of the Remarks dated January 13, 2022.

5.	The rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Guering (FR2959878) and Jacobs (US 2005/0194937 A1), as applied to Claims 1-12 and 14-15, and in further view of Yoshida et al. (US 2012/0133329 A1), has been 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2017/0015397 A1) in view of Geuring (FR2959878).
With regard to Claim 1, Mitchell et al. disclose a method of producing an aircraft battery system, called an electric propulsion system (10), the method comprising: identifying a volume of free space, called a hull (12), in a watercraft (14) (paragraphs 0054-0058, 0100); arranging a plurality of electrical power cells, called batteries (30), in a cell arrangement, wherein battery cells (30) form a battery clock which makes up a battery module (34), such that the plurality of cells (30) are capable of fitting into the identified volume (12), each of the plurality of cells (30) in the cell arrangement (34) being in physical contact with at least one other of the plurality of cells (30) in the cell arrangement (34) (paragraphs 0060, 0067), wherein the cell arrangement (34) has a non-cuboid shape (paragraph 0080); fixing the plurality of cells (30) together such that the electrical power cells (30) are maintained in the cell arrangement (34)(paragraphs 0062-0067); electrically connecting the plurality of cells (30) together, thereby providing a battery, called a battery pack (18) (paragraph 0060); and electrically connecting a DC-
Guering discloses a method of producing an aircraft battery system (1), the method comprising: identifying a volume of free space on an aircraft, the free space called a fuselage or bay (page 4, lines 132-139); arranging a plurality of electrical power cells, called individual electric modules (4), in a cell arrangement, called an electric battery (2), such that the plurality of cells (4) are capable of fitting into the identified volume, wherein the cell arrangement (2) has a non-cuboid shape (page 3, lines 94-97); fixing the plurality of cells (4) together through a support device (3), such that the electrical power cells (4) are maintained in the cell arrangement (2) (page 3, lines 91-120).  Before the effective filing date of the inventio it would have been obvious to one of ordinary skill in the art to modify the watercraft battery system of Mitchell et al. with an aircraft, because the key elemental features of Mitchell et al. and the instant invention; i.e. a volume of free space, a plurality of electrical cells in a cell arrangement that are capable of fitting in to the identified volume, a cell arrangement having a non-cuboid shape, are equivalent in the art.  As such, Guering teaches that the electric battery, most particularly applied to an aircraft , can be easily applied to any type of element or device, in particular, a vehicle (page 1, lines 13-17).
With regard to Claim 2, Mitchell et al. disclose wherein the cell arrangement (34) substantially fills the identified volume, or the hull (12) of the watercraft (14) (paragraphs 0058, 0067, 0080-0081, 0100). 

With regard to Claim 4, Mitchell et al. disclose wherein the identified volume (12) on the watercraft (14) is non-cuboid in shape (paragraph 0058, 0080, 0087). 
With regard to Claim 5, Mitchell et al. disclose an battery system, called an electric propulsion system (10), capable of providing electrical power to electrical systems on a watercraft (14), the battery system (10) comprising: a battery, called a battery pack (18), comprising a plurality of cells (30) electrically connected together, the plurality of cells (30) being arranged and fixed together in a battery block which forms a cell arrangement, called a battery module (34), having a non-cuboid shape, each of the cells (30) of the battery (18) being in physical contact with at least one other of the cells (30) of the battery (18) (paragraphs 0054-0058, 0060, 0067, 0080); and a DC-to-DC converter (184) electrically connected to the battery (18) and configured to control a voltage of the battery (18) to be equal to a specified voltage or within a specified voltage range (paragraphs 0092-0093). 
Guering discloses an aircraft battery system (1) capable of providing electrical power to electrical systems on an aircraft, the aircraft battery system (1) comprising: a battery comprising a plurality of cells, called individual electric modules (4), electrically connected together, the plurality of cells (4) being arranged and fixed together in a cell arrangement, called an electric battery(2), having a non-cuboid shape (page 3, lines 91-120 and page 4, lines 132-139). Before the effective filing date of the invention it would 
With regard to Claim 6, Mitchell et al. disclose wherein the DC-to-DC converter (184) is configured to actively control the voltage of the battery (18) (paragraphs 0092-0093). 
With regard to Claim 7, Mitchell et al. disclose wherein the cell arrangement (34) has a shape selected from the group of shapes consisting of a triangular prism, a pentagonal-based prism, a hexagonal-based prism, a heptagonal-based prism, an octagonal-based prism, a nonagonal-based prism, a decagonal-based prism, an irregular prism, a parallelepiped, an irregular shape, and a line of connected cells (paragraph 0080; See Figures 9-10). 
With regard to Claim 8, Mitchell et al. disclose wherein the cells (30) are cylindrical cells (paragraphs 0060-0061). 
With regard to Claim 9, Mitchell et al. disclose wherein the cells (30) are electrochemical cells (paragraph 0060-0061). 
With regard to Claim 11, Mitchell et al. disclose wherein the DC-to-DC converter (184) is configured to control a voltage of the battery (18) to be equal to, or within a 
With regard to Claim 12, Mitchell et al. disclose wherein the battery (18) is a rechargeable battery (paragraph 0061). 
With regard to Claim 13, Mitchell et al. further disclose an engine-driven electrical power generator or a ram air turbine driven electrical power generator configured to provide electrical power to charge the battery (18) (paragraphs 0093-0098). 
With regard to Claim 14, Mitchell et al. further disclose a further battery, called a battery pack (18), comprising a plurality of further cells (30) electrically connected together, the plurality of further cells (30) being arranged and fixed together in a battery block which forms a further cell arrangement, called a battery module (34), having a non-cuboid shape, each of the further cells (30) being in physical contact with at least one other of the further cells (30) (paragraphs 0054-0058, 0060, 0067, 0080); and a further DC-to-DC converter (184) electrically connected to the further battery (18) and configured to control a voltage of the further battery (18) to be equal to the specified voltage or within the specified voltage range (paragraphs 0092-0093); wherein the battery (18) and the further battery (18) are electrically connected together in parallel (paragraph 0067). 
With regard to Claim 15, Mitchell et al. disclose the battery system noted above, but do not specifically disclose an aircraft comprising an aircraft battery system, wherein: the aircraft includes a non-cuboid volume of space on the aircraft; and the aircraft battery is located in the non-cuboid volume of space on the aircraft. 
Guering discloses an aircraft battery system (1) capable of providing electrical power to electrical systems on an aircraft, the aircraft battery system (1) comprising: a battery comprising a plurality of cells, called individual electric modules (4), electrically connected together, the plurality of cells (4) being arranged and fixed together in a cell arrangement, called an electric battery(2), having a non-cuboid shape (page 3, lines 91-120 and page 4, lines 132-139). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the watercraft battery system of Mitchell et al. with an aircraft, because the key elemental features of Mitchell et al. and the instant invention; i.e. a volume of free space, a plurality of electrical cells in a cell arrangement that are capable of fitting in to the identified volume, a cell arrangement having a non-cuboid shape, are equivalent in the art.  As such, Guering teaches that the electric battery, most particularly applied to an aircraft, can be easily applied to any type of element or device, in particular, a vehicle (page 1, lines 13-17).

With regard to Claim 17, Mitchell et al. disclose wherein the plurality of cells (30) in the cell arrangement (34) are fixed together by a bonding agent comprising a substrate (36) in which the battery cells (30) are firmly secured (paragraphs 0062-0067). 

Response to Arguments
8.	Applicant’s arguments, see pages 5-8, filed January 13, 2022, with respect to the rejection(s) of Claims 1-12 and 14-15 under 35 U.S.C. 103 as being unpatentable over Guering (FR2959878) in view of Jacobs (US 2005/0194937 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mitchell et al. (US 2017/0015397 A1).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725